DETAILED ACTION
This office action is in response to the application filed on 07/05/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  07/06/2021 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in claims 9 and 19.  Therefore, the “source/drain terminal” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20  line 7  recites “a third portion” this should be change to “the third portion”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Claims 9 and 19 recite the feature “source/drain terminal”. It is not clear what the applicant meant by said statement, is the applicant referring to the source or drain terminal or both. For purposes of examination the limitations are going to be interpreted as either of the options.
Claims 10-17 and 20 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-9, 12-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy US 4641233.

	Regarding Claim 1, Roy teaches (Figures 2 and 4) a converter circuit (at fig. 2), comprising: a first input terminal and a second input terminal (at 10 and 26), which are configured for connection to an alternating current (AC) power supply to receive as input an AC signal (10); control circuitry (26 through 48) coupled to the first and second input terminals; and a storage capacitor (16) comprising a first terminal coupled to an output node of the control circuitry, wherein the storage capacitor is charged by the control circuitry and configured for use as a direct current (DC) power source of the converter circuit (power sent to load); wherein the control circuitry is configured to (i) couple the first input terminal of the converter circuit to the first terminal of the storage capacitor during at least a portion of a positive half-cycle of the input AC signal to thereby charge the storage capacitor during the portion of the positive half-cycle of the input AC signal (Fig. 4, Charge pulse), and (ii) decouple the first input terminal of the converter circuit from the first terminal of the storage capacitor during an entirety of each negative half-cycle of the input AC signal (see Fig. 4), to thereby prevent discharging of the storage capacitor by the input AC signal. (For Example: Col. 2 lines 52-68 and Col. 3)
	Regarding Claim 2, Roy teaches (Figures 2 and 4)  wherein the storage capacitor (16) is configured for use as DC power source of the converter circuit to output DC power to a load (at 18) that coupled to an output terminal of the converter circuit. (For Example: Col. 2 lines 52-68 and Col. 3)
	Regarding Claims 4 and 16, Roy teaches (Figures 2 and 4) wherein: the control circuitry (26 through 48) comprises a diode (40) having a cathode coupled to the first terminal of the storage capacitor (16); the diode is configured to be forward-biased during each positive half-cycle of the input AC signal to allow positive current to flow to charge the storage capacitor (Fig. 4); the diode is configured to be reverse-biased during each negative half-cycle of the input AC signal to prevent discharging of the storage capacitor by the input AC signal (Fig. 4). (For Example: Col. 2 lines 52-68 and Col. 3)
	Regarding Claim 5, Roy teaches (Figures 2 and 4) wherein the control circuitry (26 through 48)is configured to: monitor a voltage level across the storage capacitor during a positive half-cycle of the input AC signal to determine whether the voltage level is greater than or less than a threshold voltage (with 46-48, See fig. 4); couple the first input terminal of the converter circuit to the first terminal of the storage capacitor to thereby charge the storage capacitor during the positive half-cycle of the input AC signal (Charge pulse), in response to determining that the voltage level across the storage capacitor is less than the threshold voltage; and decouple the first input terminal of the converter circuit from the first terminal of the storage capacitor during the positive half-cycle of the input AC signal, in response to determining that the voltage level across the storage capacitor is greater than the threshold voltage (Charge pulse low, fig. 4). (For Example: Col. 2 lines 52-68 and Col. 3)
	Regarding Claim 6, Roy teaches (Figures 2 and 4)  further comprising: a first transistor (32); and a second transistor (30) coupled to a gate terminal of the first transistor; wherein the first transistor is configured for activation during at least a portion of the positive half-cycle of the input AC signal to allow a flow of current to the storage capacitor to charge the storage capacitor (on time of 32); and wherein the second transistor is configured for activation during at least portion of the positive half-cycle of the input AC signal to thereby deactivate the first transistor and stop the flow of current to the storage capacitor (see Fig. 4, filtered output). (For Example: Col. 2 lines 52-68 and Col. 3) 
	Regarding Claim 8, Roy teaches (Figures 2 and 4) a converter circuit (fig. 2), comprising: a first input terminal and a second input terminal (at 10), which are configured for connection to an alternating current (AC) power supply to receive as input an AC signal (10); control circuitry (26 through 48) coupled to the first and second input terminals; and a storage capacitor (16) comprising a first terminal coupled to an output node of the control circuitry, wherein the storage capacitor is charged by the control circuitry and configured for use as a direct current (DC) power source of the converter circuit to output DC power to a load (at 18) that is coupled to an output terminal of the converter circuit (18); wherein the control circuitry is configured to: monitor a voltage level across the storage capacitor (with 46-48) during a positive half-cycle of the input AC signal to determine whether the voltage level is greater than or less than a threshold voltage (Fig. 4); couple the first input terminal of the converter circuit to the first terminal of the storage capacitor to thereby charge the storage capacitor during the positive half-cycle (Fig. 4), in response to determining that the voltage level across the storage capacitor is less than the threshold voltage: decouple the first input terminal of the converter circuit from the first terminal of the storage capacitor during the positive half-cycle (with Charge pulse), in response to determining that the voltage level across the storage capacitor is greater than the threshold voltage (with charge pulse); and decouple the first input terminal of the converter circuit from the first terminal of the storage capacitor during an entirety of each negative half-cycle of the input AC signal, to thereby prevent discharging of the storage capacitor by the input AC signal (with charge pulse). (For Example: Col. 2 lines 52-68 and Col. 3)
	Regarding Claim 9, Roy teaches (Figures 2 and 4), wherein: the control circuitry comprises a first transistor (32), a second transistor(30), a diode (40), a controller (38-48), and a driver circuit (34-36); the first transistor comprises a first source/drain terminal coupled to the first input terminal of the converter circuit (Fig. 2), a second source/drain terminal coupled to a first node (node at fig. 2), and a gate terminal coupled to a second node (another node in Fig. 2); the diode comprises an anode coupled to the first node, and a cathode coupled to the first terminal of the storage capacitor (40); the second transistor (32) comprises a first source/drain terminal coupled to the second node, a second source/drain terminal coupled to the second input terminal of the converter circuit, and a gate terminal coupled to an output of the controller (38-48); the driver circuit (34-36) is coupled between the first node and second node; and the first terminal of the storage capacitor (16) is coupled to an input of the controller. (For Example: Col. 2 lines 52-68 and Col. 3)
	Regarding Claim 12, Roy teaches (Figures 2 and 4)  wherein the controller (26 through 48) is configured to: monitor the voltage level across the storage capacitor during the positive half-cycle of the input AC signal to determine whether the voltage level is greater than or less than the threshold voltage (with 43-48 and 38, see fig. 4); output a first control voltage (on time) on the gate terminal of the second transistor to activate the second transistor during the positive half-cycle (See fig. 4) , in response to determining that the voltage level across the storage capacitor is greater than the threshold voltage (no Charge pulse); and output a second control voltage (off time)  on the gate terminal of the second transistor to deactivate the second transistor during the positive half-cycle, in response to determining that the voltage level across the storage capacitor is less than the threshold voltage (See fig. 4). (For Example: Col. 2 lines 52-68 and Col. 3)
	Regarding Claim 13, Roy teaches (Figures 2 and 4) wherein the first transistor (Q32) is configured to be deactivated in response to the activation of the second transistor (Q30). (For Example: Col. 2 lines 52-68 and Col. 3)
	Regarding Claim 14, Roy teaches (Figures 2 and 4) wherein the controller comprises a bang-bang controller (26 through 48). (For Example: Col. 2 lines 52-68 and Col. 3)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 7, 10-11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy US 4641233 in view of Tsunetsugu US 5646514 (herein Tsu).
	Regarding Claim 3, Roy teaches (Figures 2 and 4) the converter circuit.
	Roy does not teach wherein the converter circuit comprises a voltage regulator circuit configured to generate a regulated DC voltage on an output terminal of the converter circuit, and wherein the storage capacitor is configured for use as DC voltage source to drive an input of the voltage regulator circuit.
	Tsu teaches (Figures) wherein the converter circuit (Fig. 8) comprises a voltage regulator circuit (11) configured to generate a regulated DC voltage on an output terminal of the converter circuit, and wherein the storage capacitor (c3) is configured for use as DC voltage source to drive an input of the voltage regulator circuit. (For Example: Col. 6-7)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Roy to include wherein the converter circuit comprises a voltage regulator circuit configured to generate a regulated DC voltage on an output terminal of the converter circuit, and wherein the storage capacitor is configured for use as DC voltage source to drive an input of the voltage regulator circuit, as taught by Tsu to provide power to different loads.
	Regarding Claims 7 and 10, Roy teaches (Figures 2 and 4) wherein the regulated DC voltage is utilized to drive the first transistor during a positive half-cycle of the input AC signal when the second transistor is deactivated.
	Roy does not teach a driver circuit configured to generate a regulated DC voltage using current drawn from the AC power supply during a negative half-cycle of the input AC signal.
	Tsu teaches (Figures) a driver circuit  (Fig. 8, at 17) configured to generate a regulated DC voltage using current drawn from the AC power supply during a negative half-cycle of the input AC signal (with D7). (For Example: Col. 6-7)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Roy to include a driver circuit configured to generate a regulated DC voltage using current drawn from the AC power supply during a negative half-cycle of the input AC signal, as taught by Tsu to provide a stable output in spite of a sudden increase in current flowing through a load.
	Regarding Claim 11, Roy teaches (Figures 2 and 4) the driver circuit.
	Roy does not teach wherein driver circuit comprises a voltage clamping circuit, wherein the voltage clamping circuit is configured to generate the regulated DC voltage, wherein the voltage clamping circuit comprises a capacitor and a Zener diode connected in parallel between the first and second nodes, wherein the regulated DC voltage comprises a Zener voltage of the Zener diode.
	Tsu teaches (Figures) wherein driver circuit (R7,D3, C2, R9 and DZ4-DZ5) comprises a voltage clamping circuit (C3 and Dz4-Dz5), wherein the voltage clamping circuit is configured to generate the regulated DC voltage, wherein the voltage clamping circuit comprises a capacitor and a Zener diode connected in parallel between the first and second nodes (C3 and Dz4-Dz5), wherein the regulated DC voltage comprises a Zener voltage of the Zener diode. (For Example: Col. 6-7)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Roy to include wherein driver circuit comprises a voltage clamping circuit, wherein the voltage clamping circuit is configured to generate the regulated DC voltage, wherein the voltage clamping circuit comprises a capacitor and a Zener diode connected in parallel between the first and second nodes, wherein the regulated DC voltage comprises a Zener voltage of the Zener diode, as taught by Tsu to provide a stable output in spite of a sudden increase in current flowing through a load.
	Regarding Claim 18, Roy teaches (Figures 2 and 4) a converter circuit (Fig. 2), comprising: a first input terminal and a second input terminal (at 10), which are configured for connection to an alternating current (AC) power supply to receive as input an AC signal (10); control circuitry (26 through 48) coupled to the first and second input terminals; a storage capacitor (16) comprising a first terminal coupled to an output node (Vout) of the control circuitry, and a second terminal coupled to the second input terminal; wherein the control circuitry (26 through 48) is configured to: couple the first input terminal of the converter circuit to the first terminal of the storage capacitor during a first portion (pulse charge, fig. 4) and a second portion of each positive half-cycle of the input AC signal to thereby charge the storage capacitor during the first and second portions of each positive half-cycle of the input AC signal (pulse charge 2nd time); and decouple the first input terminal of the converter circuit from the first terminal of the storage capacitor during a third portion (middle positive peak) of each positive half-cycle of the input AC signal, and during an entirety of each negative half-cycle  (negative cycle in fig. 4) of the input AC signal. (For Example: Col. 2 lines 52-68 and Col. 3)
	Roy does not teach a voltage regulator circuit comprising an input coupled to the first terminal of the storage capacitor, and an output coupled to a first output terminal of the converter circuit, wherein the voltage regulator circuit is configured to generate a regulated direct current (DC) voltage on the first output terminal of the converter circuit
to thereby utilize the charged storage capacitor as a DC voltage source to drive the input of the voltage regulator circuit to maintain the regulated DC voltage on the first output terminal of the converter circuit.
		Tsu teaches (Figures) and a voltage regulator circuit (11) comprising an input coupled to the first terminal of the storage capacitor (c3), and an output coupled to a first output terminal of the converter circuit, wherein the voltage regulator circuit is configured to generate a regulated direct current (DC) voltage on the first output terminal of the converter circuit (Fig. 8). (For Example: Col. 6-7)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Roy to include a voltage regulator circuit comprising an input coupled to the first terminal of the storage capacitor, and an output coupled to a first output terminal of the converter circuit, wherein the voltage regulator circuit is configured to generate a regulated direct current (DC) voltage on the first output terminal of the converter circuit, as taught by Tsu to provide a stable output in spite of a sudden increase in current flowing through a load.
	Regarding Claim 19, Roy teaches (Figures 2 and 4)  wherein the control circuitry (26 through 48) comprises: a voltage divider circuit (42-46) comprising a first resistor and a second resistor serially coupled between the first and second input terminals of the converter circuit (at 10); a first transistor (32); a second transistor (30); and a diode (40); wherein the first transistor (32) comprises a first source/drain terminal coupled to the first input terminal of the converter circuit, and a second source/drain terminal coupled to an anode of the diode (Fig. 2); wherein the second transistor  (30) comprises a gate terminal coupled to a node between the first and second resistors of the voltage divider circuit, a first source/drain terminal coupled to a gate terminal of the first transistor, and a second source/drain terminal coupled to the second input terminal of the converter circuit (see fig. 2). (For Example: Col. 2 lines 52-68 and Col. 3)
	Roy does not teach wherein a cathode of the diode is coupled to the first terminal of the storage capacitor and to the input of the voltage regulator circuit.
		Tsu teaches (Figures) wherein a cathode of the diode (D2) is coupled to the first terminal of the storage capacitor  (C3) and to the input of the voltage regulator circuit (11). (For Example: Col. 6-7)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Roy to include wherein a cathode of the diode is coupled to the first terminal of the storage capacitor and to the input of the voltage regulator circuit, as taught by Tsu to provide a stable output in spite of a sudden increase in current flowing through a load.
	Regarding Claim 20, Roy teaches (Figures 2 and 4) wherein the control circuitry (26 through 48) is configured to: activate the first transistor (32) during the first and second portions of each positive half-cycle of the input AC signal (Charge pulse, fig. 4); deactivate the second transistor during the first and second portions of each positive half- cycle of the input AC signal; and activate the second transistor (30) during a third portion of each positive half-cycle of the input AC signal (middle portion); wherein activation of the second transistor causes deactivation of the first transistor (when 32 is on 30 is off and vice versa) during the third portion of each positive half-cycle of the input AC signal; and wherein the third portion of each positive half-cycle of the AC signal comprises a peak voltage of the AC signal (middle portion), and is between the first and second portions of the positive half-cycle.  
	Roy does not teach deactivate the second transistor during the entirety of each negative half-cycle of the input AC signal.
		Tsu teaches (Figures) deactivate the second transistor (q9, fig. 8) during the entirety of each negative half-cycle of the input AC signal (see fig. 2 and Col. 7 lines 34-46). (For Example: Col. 6-7)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Roy to include deactivate the second transistor during the entirety of each negative half-cycle of the input AC signal, as taught by Tsu to provide a stable output in spite of a sudden increase in current flowing through a load.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy US 4641233 in view of Faison US20110227615.
	Regarding Claim 15, Roy teaches (Figures 2 and 4) the converter circuit.
	Roy does not teach wherein the threshold voltage comprises a programmable voltage set point of the bang-bang controller.
	Faison teaches (Figures) wherein the threshold voltage  (Vh and Vl) comprises a programmable voltage set point (with 222 and 226-228) of the bang-bang controller (230). (For Example: par. 27)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Roy to include wherein the threshold voltage comprises a programmable voltage set point of the bang-bang controller, as taught by Faison to enable a wider or a narrower window of operation for different input and output voltages.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy US 4641233 in view of Steffie US 2004/0251884.
	Regarding Claim 17, Roy teaches (Figures 2 and 4) the converter circuit.
	Roy does not teach fault detection circuitry configured to (i) sense a level of current flowing in an electrical path of the converter circuit, (ii) detect an occurrence of a fault condition based on the sensed current level, and (iii) shunt the gate and source terminals of the first transistor, in response to detecting the occurrence of a fault condition.
	Steffie teaches (Figures) a fault detection circuitry (50c) configured to (i) sense a level of current flowing in an electrical path of the converter circuit (from 10), (ii) detect an occurrence of a fault condition based on the sensed current level (overcurrent), and (iii) shunt the gate and source terminals of the first transistor (q11), in response to detecting the occurrence of a fault condition. (For Example: par. 30, 39 and Claims 6-7 )
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Roy to include a driver circuit configured to generate a regulated DC voltage using current drawn from the AC power supply during a negative half-cycle of the input AC signal, as taught by Steffie to provide a protection operation for the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838